Title: From Thomas Jefferson to Thomas Truxtun, 28 May 1801
From: Jefferson, Thomas
To: Truxtun, Thomas


               
                  Sir
                  Washington May 28. 1801.
               
               I recieved in due time your favor of the 18th. covering your commission for the purpose of inspection. altho’ this communication was expressly made to me in my private character, yet as it is only as a public officer that my opinion can be of any consequence, I shall freely express [it.?] the considerations urged in your letter are undoubtedly weighty and bear with force on the question of your right to rank before Captn. Talbot. neither was his claim without arguments had the case come before me for original decision, I will not say that I should have given exactly the same judgment which my predecessor did. nevertheless it is expedient that questions of rank once settled by the competent authority should not be disturbed again. otherwise there would be a […] of rank & command incompatible with any […] either military or civil. on this view of the case I should not deem it useful to unsettle a question which has been decided by an authority equally competent with myself. I again inclose the commission, and pray you to accept assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            